PER CURIAM.
Finding that it is supported by substantial competent evidence, we affirm the final judgment in favor of the plaintiff. However, on the cross appeal we reverse the order of the trial court granting a set-off for sums collected by the plaintiff in a separate settlement with a codefendant. The record reflects that the damages for which the set-off was awarded arose out of a clearly separate and distinct claim, unrelated to the damages for which plaintiff recovered the judgment. There is no need to address the other issues raised by the cross appeal.
Affirm the appealed judgment; reverse the cross-appealed order.
HERSEY, C.J., and LETTS and STONE, JJ., concur.